DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to applicant's argument that the cable operated platform cannot be combined with the a robotic arm, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. Applicant argues that the combination of the cable operated platform of Khajepour cannot be combined with the arm of Wicks. However The cable operated platform of Khajepour can include a robotic arm mounted to it (para 0024, 0102), so the arm of Wilks could be mounted to the platform of Khajepour replacing the elevating platform and adding more vertical and horizontal range. Alternatively the platform of Khajepour could be used to retrieve a bin and bring it to the arm of Wilks eliminating the need for an elevating platform. For at least the foregoing reasons claims 1,10,13,19 and their dependent claims stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1,3-5,7,9-10,13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicks et al. US 2018/0057264 in view of Khajepour et al. US 2015/0217975.
Wicks discloses a method of order fulfillment comprising:
(Re claim 1) “presenting individual items for multiple orders to an automated put wall and segregating the individual items … the order” (118, 138, 108 figure 1). “removing the individual items for an order together from the automated put wall and transporting those items together to a packing functions (104, 120, 116 figure 1, para 0003, 0036). “removing the individual items for an order together comprises withdrawing the items from the at least one bin of the automated put wall with a robotic pick or put system (104, 120 figure 1, para 0003, 0036).
Wicks does not disclose a cable operated platform.
Khajepour teaches a cable operated platform (para 0024, 0112, figure 1F).
It would have been obvious to one skilled in the art to modify the system of Wicks to include a cable operated platform because it allows the system to service a much larger rack without having to increase the size of the robotic arm at great expense.

(Re claim 3) “individual items are presented from a receptacle of individual items” (118,130 figure 1).
(Re claim 4) “individual items are picked from the receptacle by a robotic cell” (106 figure 1).
(Re claim 5) “segregating the individual items … putting the items to one bin of the automated put wall at the location on the put wall that is assigned” (148,150,116 figure 1).
(Re claim 7) Wicks discloses the system above including one sided order racks.

However mere duplication of parts is not considered to be patentably distinct
It would have been obvious to one skilled in the art to duplicate the one sided racks and their robots on either side of the aisle defined by the conveyor because it increases the number of orders which can be processed simultaneously.
(Re claim 9) “robotic pick or put system retrieves an order from a location on the automated put wall and forwards the order to the packing function” (104, 120, 116 figure 1, para 0003, 0036).
(Re claim 10,13,14,17,19) “presenting individual items for multiple orders to an automated put wall” (118,130 figure 1). “segregating … for each order at a location on the put wall … assigned to that order … robotic pick or put system” (118, 116, 106, 108 figure 1). “removing the individual items for an order together from the automated put wall” (116, 120, 104 figure 1). “transferring those items for an order to a conveyor” (124 figure 1,21). “transporting those items together with the conveyor to a packing functions” (104, 120, 124, 116 figure 1, para 0003, 0036). “segregating … preformed by a first robotic pick … removing … preformed by a second robotic” (104,106,108 figure 1).
Wicks does not disclose a cable operated platform.
Khajepour teaches a cable operated platform (para 0024, 0112, figure 1F).
It would have been obvious to one skilled in the art to modify the system of Wicks to include a cable operated platform because it allows the system to service a much larger rack without having to increase the size of the robotic arm at great expense.


Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicks/Khajepour in view of Yamashita US 2016/0229634.

Wicks/Khajepour does not disclose that the packing system is an automatic packing machine.
Yamashita teaches that the packing system is an automatic packing machine (‘fully or semi automatic packing station’ para 0059).
It would have been obvious to one skilled in the art to modify the system of Wicks/Khajepour to include that the packing system is an automatic packing machine because it further reduces the need for employees through additional automation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3651